Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION
  BASF CORPORATION,
                                                           COMPLAINT AND DEMAND
                                       Plaintiff,             FOR JURY TRIAL

                        -against-
                                                           CIVIL ACTION NO.________
  WORLD CLASS COLLISION, LLC,

                                       Defendant.


         Plaintiff BASF Corporation (“BASF”), by and through undersigned counsel, as and for

  its Complaint against the above-captioned defendant World Class Collision, LLC (“Defendant”),

  alleges as follows:

                                          THE PARTIES

                 1.      BASF is a citizen of the States of Delaware and New Jersey. BASF is

  incorporated under the laws of the State of Delaware and has its principal place of business in the

  State of New Jersey.

                 2.      At times relevant to the Complaint, Defendant was a limited liability

  company organized and existing under the laws of the State of Florida. Upon information and

  belief, Defendant was administratively dissolved for failure to file an annual report in September

  2019. Defendant’s mailing address on file with the Florida Department of Corporations is 680

  Farmer Market Road, Fort Pierce, Florida 34982.

                 3.      According to Defendant’s Articles of Organization and an Amendment

  thereto filed with the Florida Department of Corporations, at the time of its administrative

  dissolution, Defendant was a member-managed limited liability company, with its Members

  consisting of Elaine Peters, residing at 223 Travis Cay Place, Fort Pierce, Florida 34982; Kuldeep
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 2 of 16




  Bissember, residing at SW Allsworth Street, Port Saint Lucie, Florida, 34953; and Kevin Cruz,

  residing at 2361 SW Madrid Road, Port Saint Lucie, Florida 34953.

                 4.      BASF is in the business of selling aftermarket paints, refinishes, coating,

  primers, thinners and reducers as well as other related products and materials for the

  reconditioning, refinishing and repainting of automobiles, trucks, and other vehicles (collectively,

  “Refinish Products”). BASF resells the Refinish Products to distributors that in turn sell the

  Refinish Products to automotive body shops that are in the business of reconditioning, refinishing,

  and repainting of automobiles, trucks, and other vehicles.

                 5.      At times relevant to the Complaint, Defendant was a body shop engaged in

  the business of reconditioning, refinishing and repainting automobiles, trucks, and other vehicles.

                                   JURISDICTION AND VENUE

                 6.      The jurisdiction of this Court over the subject matter of this action is

  predicated on 28 U.S.C. § 1332. The amount in controversy exceeds $75,000.00, exclusive of

  interest and costs, and complete diversity exists between the parties, as BASF is a citizen of the

  States of Delaware and New Jersey and Defendant is a citizen of the State of Florida because its

  members are citizens of Florida. Defendant is subject to the jurisdiction of this Court because,

  among other things, a substantial part of the events giving rise to this claim occurred in Florida.

                 7.      Venue is proper in this Court, pursuant to 28 U.S.C. § 1391, in that a

  substantial part of the events or omissions giving rise to the claims asserted herein occurred in the

  District and Defendant is subject to the personal jurisdiction in this District.

                 8.      Michigan substantive law governs BASF’s claims per Paragraph 7 of the

  Requirements Agreement.




                                                    2
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 3 of 16




                                   GENERAL ALLEGATIONS

  The Terms of the Requirements Agreement

                9.      On or about October 6, 2017, BASF and Defendant entered into a

  Requirements Agreement, a true and correct copy of which is attached hereto as Exhibit A and

  incorporated herein by reference.

                10.     Pursuant to Paragraphs 1 and 2 of the Requirements Agreement,

  Defendant was required to fulfill one hundred percent of its requirements for Refinish Products

  up to a minimum purchase requirement of $500,000.00 (“Minimum Purchases”) in the aggregate

  with BASF Glasurit and RM Refinish Products at suggested refinish pricing.

                11.     Pursuant to Paragraph 3 of the Requirements Agreement, BASF paid

  Defendant $60,000.00 (“Contract Fulfillment Consideration”) in consideration of Defendant

  fulfilling its obligations under the Requirements Agreement.

                12.     Pursuant to Paragraph 3 of the Requirements Agreement, if the

  Requirements Agreement were terminated for any reason prior to Defendant purchasing a

  minimum of $500,000.00 of Refinish Products, Defendant was required to refund the Contract

  Fulfillment Consideration to BASF in accordance with the following schedule:

     Purchases                                Contract Fulfillment Consideration Refund
     Less than 1/5 of Minimum Purchases       110%
     Less than 2/5 and greater than 1/5    of 95%
     Minimum Purchases
     Less than 3/5 and greater than 2/5    of 75%
     Minimum Purchases
     Less than 4/5 and greater than 3/5    of 55%
     Minimum Purchases
     Less than 5/5 and greater than 4/5    of 35%
     Minimum Purchases
     After 5/5 of Minimum Purchases             0%




                                                  3
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 4 of 16




  Defendant’s Breach of the Requirements Agreement

                  13.     In or about December 2019, Defendant, without any legal justification,

  breached and ultimately terminated the Agreement by, among other things, closing down its

  business operations and refusing to purchase any further Refinish Products prior to fulfilling its

  Minimum Purchases requirement in violation of Paragraphs 1 and 2 of the Requirements

  Agreement.

                  14.     At the time of Defendant’s breach and termination of the Requirements

  Agreement, Defendant had purchased only $54,959.20 of BASF Refinish Products (less than one-

  fifth of the Minimum Purchases requirement), leaving a purchase balance of approximately

  $445,040.80 remaining due and owing under the terms of the Requirements Agreement.

  Accordingly, Defendant is required to refund 110% of the $60,000.00 Contract Fulfillment

  Consideration to BASF, totaling $66,000.00.

                  15.     In violation of Paragraph 3 of the Requirements Agreement, Defendant has

  failed and refused to refund BASF the sum of $66,000.00, which represents 110% of the

  $60,000.00 in unearned Contract Fulfillment Consideration.

                  16.     BASF has fulfilled its obligations and remains ready, willing, and able to

  perform all obligations, conditions, and covenants required under the Requirements Agreement.

                  17.     By letter dated May 11, 2020, a true and accurate copy of which is attached

  hereto as Exhibit B and incorporated herein by reference, BASF gave Defendant notice that

  Defendant was in default of its contractual obligations and demanded refund of the Contract

  Fulfillment Consideration. In addition, BASF notified Defendant that it would seek additional

  damages that it is entitled to if the matter progressed to litigation.




                                                     4
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 5 of 16




                 18.     Despite the foregoing demand, Defendant has failed to satisfy its

  obligations under the terms of the Requirements Agreement and to this day has failed to satisfy its

  obligations.

                                              COUNT I
                                          Breach of Contract

                 19.     BASF incorporates by reference the allegations contained in the above

  paragraphs.

                 20.     Pursuant to Paragraphs 1 and 2 of the Requirements Agreement,

  Defendant was required to fulfill one hundred percent of its requirements for Refinish Products

  up to the Minimum Purchases requirement of $500,000.00 in the aggregate with BASF Glasurit

  and RM Refinish Products at suggested refinish pricing.

                 21.     Despite its obligations under the Requirements Agreement and in breach

  thereof, Defendant has failed to meet its minimum purchase requirements under the Requirements

  Agreement and failed to pay BASF the amounts due and owing thereunder.

                 22.     The amount of outstanding minimum purchase requirements for Refinish

  Products by Defendant pursuant to the Requirements Agreement was approximately $445,040.80

  as of the date of the filing of this Complaint.

                 23.     As a result of the unjustified breach of the Requirements Agreement by

  Defendant without legal excuse, Defendant is obligated to repay 110% of the Contract Fulfillment

  Consideration ($66,000.00) to BASF pursuant to Paragraph 3 of the Requirements Agreement.

                 24.     As of the date of the filing of this Complaint, Defendant has damaged BASF

  in the following amounts under the Requirements Agreement:

                         a. $66,000.00 for refund of 110% of the Contract Fulfillment

                             Consideration; and



                                                    5
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 6 of 16




                        b. $445,040.80 for the remaining balance of Defendant’s Minimum

                            Purchases requirement of $500,000.00.

                 25.    BASF has performed and fulfilled all obligations and conditions required of

  it under the terms of the Requirements Agreement. Nevertheless, Defendant’s breaches of its

  obligations under the terms of the Requirements Agreement have resulted in damage to BASF in

  the amount of $511,040.80.

                 WHEREFORE, BASF demands judgment against Defendant, awarding an

  amount to be determined at trial, together with interest thereon, awarding costs, counsel fees, and

  litigation expenses, and such other and further relief as the Court may seem just and proper.

                                            COUNT II
                                         Unjust Enrichment

                 26.    BASF incorporates by reference the allegations contained in the above

  paragraphs.

                 27.    Through BASF’s business relationship with Defendant, Defendant accepted

  and received the benefit of the $60,000.00 Contract Fulfillment Consideration given to Defendant

  by BASF.

                 28.    Despite demands for repayment, $60,000.00 remains unpaid and

  outstanding to BASF for the Contract Fulfillment Consideration.

                 29.    It would be inequitable and unjust for Defendant to receive the benefit of

  the Contract Fulfillment Consideration while Defendant has not purchased one hundred percent of

  its requirements for Refinish Products up to a Minimum Purchases requirement of $500,000.00 of

  Refinish Products from BASF.




                                                  6
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 7 of 16




                 30.      By reason of the foregoing, Defendant has been unjustly enriched by

  $60,000.00 for which BASF is entitled to be compensated in full by Defendant, together with

  interest thereon.

             WHEREFORE, BASF demands judgment against Defendant, awarding an amount

  to be determined at trial, but not less than $60,000.00, together with interest thereon, awarding

  costs, counsel fees, and litigation expenses, and such other and further relief as the Court may

  seem just and proper.

                                             COUNT III
                                          Declaratory Relief

                 31.      BASF incorporates by reference the allegations contained in the above

  paragraphs.

                 32.      BASF requests a judicial declaration of BASF’s and Defendant’s respective

  rights under the Requirements Agreement.

                 33.      An actual dispute and justiciable controversy exists between BASF and

  Defendant concerning their rights and obligations under the Requirements Agreement. Defendant

  contends that it has not breached the Requirements Agreement. BASF disagrees and contends that

  the Requirements Agreement is in full force and effect, and that Defendant is in breach of the

  Requirements Agreement.

                 34.      A judicial declaration is necessary to establish BASF’s and Defendant’s

  rights and duties under the Requirements Agreement.

                                   DEMAND FOR JURY TRIAL

                 35.      BASF demands a trial by jury on all counts and as to all issues.




                                                   7
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 8 of 16




                                        PRAYER FOR RELIEF

                WHEREFORE, BASF prays that this Court enter Judgment in its favor and against

  Defendant as follows:

                a.        Awarding BASF monetary damages in an amount to be determined at trial,

                          but not less than $511,040.80 together with prejudgment interest;

                b.        Awarding BASF declaratory judgment in that the Requirements Agreement

                          is in full force and effect;

                c.        Awarding BASF all costs and fees of this action as permitted by law; and

                d.        Awarding BASF such other and further relief as this Court deems just and

                          proper.

  Dated: July 30, 2021

                                                              CARLTON FIELDS, P.A.

                                                  By:        /s/ Daniel C. Johnson
                                                               Daniel C. Johnson
                                                               Florida Bar No. 522880
                                                               CARLTON FIELDS, P.A.
                                                               200 S. Orange Ave., Suite 1000
                                                               Orlando, FL 32801
                                                               (407) 849-0300 (telephone)
                                                               (407) 648-9099 (facsimile)
                                                               djohnson@carltonfields.com (primary)
                                                               dcarlucci@carltonfields.com (secondary)
                                                               Attorneys for Plaintiff




                                                         8
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 9 of 16




                        Exhibit A
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 10 of 16




                                    REQUIREMENTS AGREEMENT
           Agreement made as of _ _      ~/_·o_+l
                                              r
                                                __(LJ_j_~_
                                                     1
                                                        ·_o_l. 7~
                                                               . . ___ ("Effective Date"), with each
   twelve (12) months thereafter being a Contract Year by and between BASF Corporation, 26701
   Telegraph Road, Southfield, MI 48033 ("BASF'), and World Class Collision LLC., 680 Farmers Market
   Road, Ft. Pierce, FL 34982 ("BODY SHOP").


           WHEREAS, BODY SHOP engages in the business of refinishing and repainting the bodies of
   automobiles, trucks, and other vehicles, ("Business") either directly or through persons or legal entities
   over which BODY SHOP has control ("Controlled Businesses"), which requires the use of after-market
   paints, refinishes, coatings, primers, thinners, and reducers ("Refinish Products"); and
           WHEREAS, BASF is a manufacturer of Refinish Products;
           NOW THEREFORE, it is agreed by and among the parties as follows:


   1. Term: The Term of this Agreement shall commence with the first full calendar month subsequent to
   the Effective Date and continue until BODY SHOP and or until its Controlled Businesses have purchased
   $500,000 in the aggregate of BASF Glasurit and RM Products, at suggested refinish pricing ("Minimum
   Purchase Requirements"), subsequent to the Effective Date. However, BASF shall have the right to
   terminate this Agreement at any time if BODY SHOP or any Controlled Business makes an assignment
   for the benefit of creditors, declares or is declared bankrupt, or either a controlling interest in the BODY
   SHOP or substantially all of the assets of the BODY SHOP are sold to a third party who is already under
   an obligation to use BASF Products pursuant to a contract with BASF Corporation or any of its
   subsidiaries.


   2. Purchase of Requirements of Products: During the Term of this Agreement, BODY SHOP shall, and
   shall cause each of its Controlled Businesses to purchase from an authorized BASF distributor one
   hundred percent (100%) of their Refinish Products requirements for the Business specifying only BASF
   Glasurit and RM brand products.


   3. Contract Fulfillment Consideration: Within forty-five (45) days of the Effective Date of this
   Agreement, BASF shall pay to BODY SHOP $60,000 in consideration of BODY SHOP fulfilling all of
   its obligations under this Agreement for the entire Term. Should this Agreement terminate for any reason
   prior to the expiration of the Term set forth above or should BODY SHOP be sold during the Term, in
    addition to whatever rights and obligations the parties may have to each other, BODY SHOP shall




   BASF CONFIDENTIAL
   Ver 01/01/2017                                  1 of4
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 11 of 16




    promptly, but in no event more than sixty (60) days, refund the Contract Fulfillment Consideration in
    accordance with the following schedule:
           Purchases                                                    Contract Fulfillment Consideration
                                                                                               Refund
              a.    less than 115th of Minimum Purchases                                        l10%
              b.    less than 2/Sth and greater than I /5 th of Miru mum Purchases               95%
              C.    less than 3/Sth and greater than 2/Sth of Minimum Purchases                  75%
              d.    less than 4/Sth and greater than 3/Sth of Minimum Purchases                  55%
              e.    less than 515th and greater than 415 th of Minimum Purchases                 35%
              f.    After 515th of Minimum Purchases                                              0%


    4. Severability: In the event that any provision of this Agreement shall be held invalid or unenforceable
    for any reason by a court of competent jurisdiction, such provision or part thereof shall be considered
    separate from the remaining provisions of this Agreement, which shall remain in full force and effect.
    Such invalid or unenforceable provision shall be deemed revised to effect, to the fullest extent permitted
    by law, the intent of the parties as set forth therein.


    5. Loaned Eguipment and Consigned Inventory: BASF shall loan the following equipment to each of
    BODY SHOP's facilities or Controlled Businesses where the Business is conducted ("Loaned
    Equipment"):
    -- QM220W PI MX MCH KIT (ANDO 1004)
    -- (ANEK1002) Quick-Mix Plus 3/4 HP Motor w/Timer & Junction Box
    -- (B LBA2042/6) Filion Quart/ Liter/ 0.5 Liter Mixing Lids (60)
    -- (BLCA2045/6) Filion Gallon/ 3 .5 / 4.0 Liter Mixing Lids (30)
    -- 17 inch F latscreen LCD Monitor
    - Dymo Label Printer
    -- APC Battery Back-Up Un interrupted Power Supply Unit
    -- Sartorius Topmix 2 Touc h with PMA 7501 Scale
    -- Dedoes Mid-size Cabinet (for LCD flat-screen monitors)
    -- S martTrak IV License (One Time Fee)
    -- SmartTrak fV Annual Fee (3)
    -- Wall Storage Cabinet (includes 3 adjustable shelves)
    -- Cyclone Air Shaker and Pedestal Combo (Dedoes)
    -- Deluxe Blending Table - 37" wide (includes dr awer and stainless steel top) (Dedoes)
    -- colorrnax
    -- colorbooks
    - spectro

    BASF shall also place on consignment, 1 Sets of 90-Line Toners ("Consigned Inventory').


    BASF shall prepare and forward to its filing agency, the required Form UCC-1 evidencing BASF's
    ownership of the Loaned Equipment, and BASF shall have the right to label the Loaned Equipment as the
    property of BASF, which signage shall remain clearly visible.




    BASF CONFIDENTIAL
    Ver 01/01/2017                                           2 of4
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 12 of 16




    The Loaned Equipment shall remain the property of BASF, shall only be used in conjunction with BASF
    Refinish Products, and at the option of BASF, shall be surrendered to BASF at the end of this Agreement
    in the same condition as delivered, reasonable wear and tear excepted. All Loaned Equipment shall be
    installed by or at the direction of BODY SHOP, which shall be responsible for compliance with all
    applicable laws and regulations concerning the installation and operation of the Loaned Equipment.
    BODY SHOP hereby acknowledges receipt of the document entitled "Important Safety Notice."
    Computer equipment such as: (a) CPUs, (b) terminals, (c) keyboards, (d) printers, etc., are NOT
    explosion-proof and should NOT be installed or used within a mixing area where paint and paint products
    are dispensed or used. BODY SHOP agrees to: (a) install or have the Loaned Equipment installed in a
    safe area of its facility, and (b) BODY SHOP will indemnify and defend BASF in the event of any harm
    resulting from the installation, use, or maintenance of the Loaned Equipment. BODY SHOP shall be
    solely responsible for the costs of repair of the Loaned Equipment, including the costs of any replacement
    parts, in the event that BODY SHOP damages the Loaned Equipment as determined b..y BASF.
    Otherwise BASF shall provide maintenance, upgrades, and support as reasonably needed for all Loaned
    Equipment.


    Upon demand by BASF, but in no event earlier than the termination or expiration of the Term, BODY
    SHOP shall pay BASF for all or that portion of the consumed Consigned Inventory in accordance with
    the then current prices for said Consigned Inventory and this Agreement. In the event that the Consigned
    Inventory is unopened, BODY Shop may return Consigned Inventory to BASF at no charge if the
    Consigned Inventory is deemed in saleable condition by BASF.


    6. Confidential Information: This Agreement, and all of its terms, as well as any other information
    designated confidential and disclosed by either party to the other will be kept in confidence and restricted
    to those persons in the recipient's business who need to know same, except as to any such information
    which the recipient shows has become public information or which may be required to be disclosed by
    law.


     7. Governing Law: This Agreement and performance or non-performance hereunder shall be governed
     by and construed under the laws of the State of Michigan without regard to principles of conflicts of law.
     Each party hereto submits to the jurisdiction of the courts located in Oakland County, Michigan in
     connection with any dispute arising under this Agreement.




     BASF CONFIDENTIAL
     Ver 01/01/2017                                 3 of 4
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 13 of 16




     8. Assignment: This Agreement may not be assigned or olherwise transferred except upon the prior
     written consent of both parties. However. subject to BASF' s consent. BODY SHOP shall
     cause the party or parties which, individually or in the aggregate, acquire all or substantially all of the
     assets of any location of a Controlled Business where the Business is conducted, to assume the rights and
     obligations under this Agreement.


     9. Notices: AU notices from either party to the other relating to th.is Agreement are to be sent by First
     Class United States mail, postage prepaid (effective three (3) days after postmark), overnight mail or
     delivered personally to the respective addresses set forth above.


     10. Warranty: The parties hereto represent and warrant to each other that the execution of this Contract is
     not in breach of any other legal obligation that said party may have tO any third party and that each party
     hereto agrees to defend and indemnify the other for breach of this representation and warranty.


     I I. Entire Agreement: This Agreement constitutes the entire agreement between BASF and the BODY
     SHOP, terminating and superseding any prior agreements relating 10 the subject matter hereof and may be
     amended only by a writing signed by both parties, notwithstanding any course of dealing or the exchange
     of correspondence or documents not mutually executed.


     12. Expiration: The offer reflected in this agreement is valid from sixty days of BASFs signature date; if
     the agreement is not executed by BODY SHOP on or before tha1 date the offer will be deemed
     automatically withdrawn.




              IN W[TNESS WHEREOF, the parties have entered into this Agreemen1 effective as of the day
     and year first above written.




                                                                                   ---
     BASF Corporation signature date                               World Class Collision LLC.


     BY "i:[)___                                                          ~
                                                                   BY: _,___ _ _ _ _ _ _ __

     TITLE: Re                              er                     TITLE:    ,11.,4M b.y:
     DATE: _ _.__+----+-I-+-------                                 DATE:     Jo/r 6If zo1--,



      BASF CONFIDENTIAL
      Ver 01/01/2017                                  4 of4
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 14 of 16




                         Exhibit B
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 15 of 16




   We c
      rea
        techem
             ist
               ry


                                                           W
                                                           ri
                                                            ter
                                                              ’sD
                                                                irec
                                                                   tLine
                                                                       :(973)245- 6021
                                                           E
                                                           -mai
                                                              lAddre
                                                                   ss:michae
                                                                           la.ob
                                                                               rien@basf
                                                                                       .com




                                      Ma
                                       y11,2020


 V
 iaFede
      ralExp
           ress
 T
 rack
    ingNo.
         :770426514213

 Ku
  ldeepBissember
 Wor
   ldCla ssCol
             l
             isio
                nLLC
 680Farmers M
            arketRoad
 Ft
  .Pie
     rce
       ,FL 34982

 Re
  :      Requ
            iremen
                 tsAg reementda
                              tedOctobe
                                      r6,2017be
                                              tweenBASFCo
                                                        rpo
                                                          rat
                                                            ion(
                                                               “BASF
                                                                   ”)
         andWor
              ldCl assCol
                        lis
                          ion,LLC(“
                                  Wor
                                    ldC lass”
                                            )


  Dea
    rMr
      . Bi
         ssembe
              r:

 Thisletterse rve
                sa sademandfo    rrepa ymen to
                                             famoun tsowedtoBASF Co   rpora
                                                                          tion(“BASF  ”
                                                                                      )of
 $66,000 .00a sare sul
                     to fWorld Class Co l
                                        lis
                                          ion,LLC’s(“Wor
                                                       ld Class”
                                                               )un i
                                                                   latera
                                                                        lterminat
                                                                                iono fthe
 Requiremen tsAg reemen tdated Oc tober6,2017 ,and World C
                                                         lass‘failu
                                                                  retohono  rit
                                                                              scontra c
                                                                                      tual
 obl
   igation stoBASFpu  rsuanttothete rmso ftheabove-
                                                  referencedAgreemen t.Speci
                                                                           fica
                                                                              lly
                                                                                ,sin cethe
 breacho  fthe Requiremen tsAg reemen t,World C
                                              lassi sindefau
                                                           ltofitsobligat
                                                                        ionto:(1)purcha se
 BASFRe   f
          inishProdu c
                     t sas100%o   fitsrequi
                                          rementsfo
                                                  rRe  f
                                                       in
                                                        ishProdu c
                                                                 ts;2)purcha sea min
                                                                                   imum
 o
 f$500  ,000 .00of BASF Re f
                           inishP  roduc
                                       ts;and3 )repaythe Cont
                                                            ractFu l
                                                                   fi
                                                                    l
                                                                    lmen t Conside
                                                                                 rationo f
 $66,000 .00.

 Inthee ven
          tthatWo
                rld C
                    lass failstorepaytheamoun towed,w ithinten(10)dayso
                                                                      ftheda
                                                                           teof
 rece
    iptofth
          isle
             tte
               r,BASFw i
                       llreferth
                               is mat
                                    terto
                                        li
                                         tigat
                                             ionandw i
                                                     llsee ka
                                                            lldamagestowh
                                                                        ichBASF
 isent
     it
      led,fo
           rpa ymen
                  tofthe$ 66,000.00andlos
                                        tp ro
                                            fi
                                             ts,re
                                                 sul
                                                   tingfromWo r
                                                              ld C
                                                                 las
                                                                   s‘breacho
                                                                           fthe
 Requ
    irementsAgreement
                    .

 Ifyouarere
          presentedbyanattorney
                              ,pleasehaveh
                                         im/he
                                             rconta
                                                  ct me
                                                      .Ifyoua
                                                            reno
                                                               trep
                                                                  resen
                                                                      tedb
                                                                         y
 anatto
      rneyandinteres
                   tedinresolv
                             ingth
                                 is ma
                                     tte
                                       ramicab
                                             ly
                                              ,please
                                                    :

             1
             . Con
                 tac
                   t med
                       ire
                         ct
                          lya
                            tte
                              lephoneNo
                                      .973-
                                          245-
                                             6021
                                                ;or

             2
             . Remi
                  tpa ymen
                         tinfu
                             l
                             lbyce
                                 rt
                                  if
                                   iedban
                                        kche
                                           ckto BASF Co
                                                      rpo
                                                        rat
                                                          ion
                                                            , ma
                                                               i
                                                               ledtothe
               at
                ten
                  tionof
                       :




 BASFCo rporat
             ion
 100ParkAvenue
 F
 lorhamPa rk
           ,NJ 07932
 Te
  l:(800
       )526- 1072
 www.bas
       f.com/usa
Case 2:21-cv-14308-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 16 of 16




   We c
      rea
        techemi
              stry



                              Mr
                               .RandyTucke r
                              D
                              istr
                                 ibut
                                    ionP rogramsCoo
                                                  rdina
                                                      tor
                              BASFCo rpo
                                       ration
                              26701Teleg
                                       raphRoad
                              South
                                  fie
                                    ld,MI48033

                                    V
                                    eryt
                                       rul
                                         yyou
                                            rs




                                    M
                                    ichae
                                        la O
                                           ’Br
                                             ien
                                    A
                                    ssi
                                      stan
                                         t Gene
                                              ralCoun
                                                    sel
 /mo’b
 cc
  : Ja   v
         ier Me
              rcado
       R
       ichardDurland
       N
       icho
          las Maloof
       Jan
         iceJohn son
       RandyTucker




 BASFCo rporat
             ion
 100ParkAvenue
 F
 lorhamPa rk
           ,NJ 07932
 Te
  l:(800
       )526- 1072
 www.bas
       f.com/usa
